          Case 6:13-cr-10089-JWB Document 64 Filed 07/27/21 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                  Plaintiff,

v.                                                          Case No. 13-10089-JWB

CHARLES RAY MATTHEWS,

                  Defendant.


                                   MEMORANDUM AND ORDER

       This matter is before the court on Defendant’s motion for reconsideration (Doc. 63.) For

the reasons stated herein, Defendant’s motion is DENIED.

       Defendant previously filed a motion for sentence reduction to time served under 18 U.S.C.

§ 3582. (Doc. 58.) On January 11, 2021, the court denied Defendant’s motion after finding the

sentencing factors in 18 U.S.C. § 3553 weighed against any reduction:

         Reducing Matthews’ sentence to time served at this point would result in a
         sentence below statutory minimum that no longer provides just punishment,
         promotes respect for the law, reflects the seriousness of Matthews’ offense,
         protects the public, deters future criminal conduct, or ensures that Matthews
         receives the appropriate treatment to address the underlying causes of his
         criminal behavior. That type of sentence reduction would be a significant
         windfall to Matthews that is unwarranted even under the unusual circumstances
         presented by Covid-19.

(Doc. 61 at 4.)

       Additionally, Defendant failed to provide the court with a detailed release plan. The court

noted this failure by Defendant in denying his motion by stating:

         Notwithstanding the fact that defendant would be subject to supervision for ten
         years, he has failed to provide the court with any indication of where he might
         reside, where he would receive continued treatment, his ability to comply with

                                                1
           Case 6:13-cr-10089-JWB Document 64 Filed 07/27/21 Page 2 of 3




           sex offender registration requirements, whether he has any employment
           prospects, where and how he will continue to have access to quality healthcare,
           or whether he has successfully completed any treatment programs in custody
           that might assist with a successful reentry into society.

(Id. at 4-5.)

        On July 21, 2021, Defendant filed the present motion asserting the court erred in ruling on

his motion by relying upon false allegations by the Government in sentencing him and, apparently,

in denying his motion for release. (Doc. 63 at 1-2) (“Judge I ask you to please look into these false

alligations [sic] used by the AUSA – when you sentenced me you relied on these lies.”) This

alleged lie concerns a previous conviction that was raised by the Government in response to

Defendant’s compassionate release motion. (Doc. 60.) Arguing that the section 3553 sentencing

factors weighed against release, the Government asserted “[a]rguably more critical, the defendant

has a previous conviction involving the sexual abuse of a minor.” (Id. at 18.) Defendant asserts

he has never been convicted of sexual abuse of a minor; but Defendant admits that he was

convicted of indecent behavior with a juvenile. (Doc. 63 at 1-2.) Defendant’s argument appears

to be based on his confusion that the Government was referring to a prior arrest for sexual abuse

in its opposition motion and at sentencing. The presentence report, which the court relied on in its

order, sets forth a prior conviction of indecent behavior with a juvenile, which Defendant did not

object to at the time of sentencing.1 (Doc. 38 at 29.) This conviction, and not the prior arrest, was

relied on by the court in denying Defendant’s motion. (Doc. 61 at 2) (“The PSR shows Matthews

had a prior conviction for Indecent Behavior with a Juvenile, a prior conviction for driving while




1
  Defendant also appears to assert the government forged documents showing a prior sexual abuse conviction to entice
the court into giving him a longer sentence. Based thereon, Defendant’s motion might be stretched to construe it as
attacking his underlying sentence. United States v. Williams, 790 F.3d 1059, 1067-68 (10th Cir. 2015). Viewing the
record, Defendant has not previously filed a motion under 28 U.S.C. § 2255. Regardless, because Defendant’s
conviction became final on June 5, 2014, any such motion challenging his sentence due to his prior conviction would
now be untimely. See § 2255(f).

                                                         2
           Case 6:13-cr-10089-JWB Document 64 Filed 07/27/21 Page 3 of 3




under the influence of intoxicants, and several prior fraud-related convictions.”) Therefore,

Defendant has not shown that the court committed error in ruling on his motion for compassionate

release.

       Moreover, Defendant’s motion to reconsider is untimely. See U.S. v. Randall, 666 F.3d

1238, 1243 (10th Cir. 2011) (holding “a motion to reconsider an order granting or denying a

sentence modification under § 3582(c)(2) must be brought within the time granted to appeal that

order”). Defendant filed his motion for reconsideration on July 21, 2021—nearly 6 months after

the January 25, 2021 deadline. Accordingly, Defendant’s motion (Doc. 63.) is DENIED.

       IT IS SO ORDERED this 27th day of July, 2021.



                                                   _s/ John W. Broomes______________
                                                   JOHN W. BROOMES
                                                   UNITED STATES DISTRICT JUDGE




                                               3
